[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                No. 08-12291                  ELEVENTH CIRCUIT
                                                                November 20, 2008
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                            Agency Nos. A76-242-833,
                                  A78-353-344

DAVID NOROUZI,
a.k.a. Nourouzzi, David, a.k.a. Norouzzi, Daviv,
JILA SARDARI AMIDABADI,

                                                                        Petitioners,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________
                                 (November 20, 2008)


Before BIRCH, DUBINA and HULL, Circuit Judges.

PER CURIAM:

      Petitioners David Norouzi, who is a native of Iran and a citizen of France,
and Jila Sardari-Amidabadi, who is a native and citizen of Iran, seek review of the

Board of Immigration Appeals’s (BIA) decision, affirming the immigration judge’s

(“IJ”) denial of their application for withholding of removal under the Immigration

and Nationality Act (“INA”), and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(“CAT”). In this petition, Norouzi and Sardari-Amidabadi (collectively

“petitioners”) argue that they are entitled to withholding of removal and CAT relief

because the IJ found their testimony credible, the Government failed to present any

evidence that they did not possess a credible fear of persecution, and their

persecution was based on their association with Abbas.1

       “[We] review[] administrative fact findings under the highly deferential

substantial evidence test,” which requires that we review the record evidence in the

light most favorable to the agency’s decision. Adefemi v. Ashcroft, 386 F.3d 1022,

1026-27 (11th Cir. 2004) (en banc). “To conclude the BIA’s decision should be

reversed, we must find that the record not only supports the conclusion, but

compels it.” Niftaliev v. U.S. Att’y Gen., 504 F.3d 1211, 1215 (11th Cir. 2007)

(quoting Ruiz v. Gonzalez, 479 F.3d 762, 765 (11th Cir. 2007)). We only review

the BIA’s decision, unless the BIA expressly adopted the IJ’s decision. Ruiz v.



       1
        Norouzi did not oppose the Government’s motion to pretermit his asylum application,
and Sardari-Amidabadi abandoned her asylum claim on appeal.
                                            2
Gonzales, 479 F.3d 762, 765 (11th Cir. 2007).

      We lack jurisdiction to review claims that were not raised before the BIA,

even if the BIA sua sponte considered the claim. Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006); see also Fernandez-Bernal v. Att’y

Gen. Of U.S., 257 F.3d 1304, 1317 n.13 (11th Cir. 2001). We have jurisdiction,

however, if a petitioner asserts his “core issue” before the BIA. Montano Cisneros

v. U.S. Att’y Gen., 514 F.3d 1224, 1228 n.3 (11th Cir. 2008).

                             I. Withholding of removal

      An applicant seeking withholding of removal must establish that her “life or

freedom would be threatened in that country because of the alien’s race, religion,

nationality, membership in a particular social group, or political opinion.” 8

U.S.C. § 1231(b)(3)(A) (quoted in Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375

(11th Cir. 2006)). The burden of proof is on the alien to show that it is “more

likely than not” that, upon return to her country, she will be persecuted. Tan, 446

F.3d at 1375. An individual’s testimony, “‘if credible, may be sufficient to sustain

the burden of proof without corroboration.’” Mendoza v. U.S. Att’y Gen., 327 F.3d

1283, 1287 (11th Cir. 2003) (quoting 8 C.F.R. § 208.16(b)). An alien must

demonstrate a nexus between her past persecution and one of the protected

grounds. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004).

      We conclude from the record that substantial evidence supports the BIA’s
                                          3
conclusion that the petitioners failed to establish past persecution, or a well-

founded fear of future persecution, as their testimony established that there was not

a nexus between their persecution and a protected ground.

                                       II. CAT

      We lack jurisdiction to consider the petitioners’ CAT claim, as they did not

present it before the BIA. See Amaya-Artunduaga, 463 F.3d at 1250-51.

      PETITION DENIED IN PART; DISMISSED IN PART.




                                           4